Citation Nr: 1047407	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct or presumptive basis.

2.  Entitlement to service connection for hypertension on a 
secondary basis.


3.  Entitlement to service connection for left ear hearing loss 
disability.

4.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable initial rating for right ear 
hearing loss disability.

6.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left great toe fracture.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Newark, New 
Jersey.

In August 2007, the Veteran testified at a hearing before an RO 
hearing officer.  A transcript of that proceeding is of record.

The Board notes that the claim for service connection for PTSD, 
as characterized by the RO, has been changed to include any 
psychiatric disorder as the record shows that the Veteran has had 
varying psychiatric diagnoses accounting for his mental health 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that claims for service connection specifically for a 
psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, he 
is only competent to identify and explain the symptoms that he 
observes and experiences). 

The issues of entitlement to service connection for hypertension 
on a secondary basis and entitlement to service connection for 
psychiatric disability, to include PTSD, are addressed in the 
REMAND that follows the order section of this decision.

FINDINGS OF FACT

1.  Hypertension was not present until more than one year after 
the Veteran's discharge from active service and is not related to 
active service.

2.  A hearing loss disability is not present in the left ear.

3.  The Veteran has Level I hearing loss in the right ear.

4.  The Veteran's residuals of a great left toe fracture are 
productive of not more than moderate foot disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hearing loss disability of the left ear was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  The criteria for a compensable initial rating for right ear 
hearing loss disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.85.

4.  The criteria for an initial rating in excess of 10 percent 
for residuals of a great left toe fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5003, 5010, 5280, 5281, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with all 
required notice by letters mailed in August 2004 and March 2006.  

Although the Veteran was not provided complete notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The record also reflects that service treatment records have been 
obtained and that the Veteran has been afforded appropriate VA 
examinations.  Additionally, lay statements and all available 
post-service treatment records have been associated with the 
claims file.

Although no medical opinion addressing the etiology of the 
Veteran's hypertension has been obtained, the Board has 
determined that VA is not obliged to obtain such an opinion in 
this case.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service connection) 
claims, VA must provide a medical examination of obtain a medical 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case.  There is no in-service reading of high blood pressure.  In 
addition, there is no medical evidence suggesting that 
hypertension was present within one year of the Veteran's 
discharge from service or suggesting that it is etiologically 
related to the Veteran's active service.  The medical evidence 
currently of record is sufficient for the Board to decide the 
claim, and there is no reasonable possibility that a medical 
opinion would substantiate the claim.  In essence, the 
disposition of this claim depends upon whether the lay evidence 
submitted is sufficient to establish that the Veteran manifested 
hypertension to a compensable degree within one year after his 
discharge from service. 

The Veteran has not identified any other evidence that could be 
obtained to substantiate any of these claims.  The Veteran 
submitted a document in June 2008 indicating that he had no 
additional evidence to support his claims.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the Board 
is satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for ninety (90) days or more 
during a period of war and cardiovascular renal disease, to 
include hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability are sufficient.  Above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Evaluations of defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2010).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from audiometric 
testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.
 
Diagnostic Code 5281 instructs that hallux rigidus is to be rated 
as hallux valgus, severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5281 (2010).  Diagnostic Code 5280 pertains to unilateral hallux 
valgus.  Under this code, a single, 10 percent disability rating 
is authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2010). 
 
Disabilities from other foot injuries are rated 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With 
actual loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2010). 
 
Words such as "moderate," "moderately severe" and 'severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Service Connection for Hypertension

The Veteran contended in his January 2006 notice of disagreement 
and in his hearing testimony that he has taken medication for 
hypertension since shortly after discharge.  The Board 
additionally notes that the Veteran indicated in his original 
claim that his hypertension began in 1970.  In a November 2004 
statement, he reported that he had been receiving treatment for 
hypertension for 20 years.  At a January 2005 VA examination, he 
reported that he had been receiving treatment for hypertension 
for at least 30 years.

A letter from the Veteran's aunt indicates that the Veteran was 
treated for high blood pressure during the early 1960s.  A letter 
from the Veteran's spouse indicates that he had been taking 
medication for hypertension since at least 1965.  

The Veteran's service treatment records contain two blood 
pressure readings.  The first is 142/78 which is noted in the 
Veteran's induction examination record dated in April 1959, prior 
to active service.  The second reading of 114/76 was recorded 
during July 1963 in the Veteran's separation examination report.

The first recorded high blood pressure reading post-service 
indicated in the claims file was in June 1997.  The private 
treatment record from Dr. D indicates that the Veteran's blood 
pressure was 144/90 and that the Veteran was concerned about the 
elevated blood pressure readings on the electronic blood pressure 
machine at his work.  The examiner indicated that the Veteran's 
problems with his blood pressure were mostly due to anxiety and 
that he would keep a diary at home of his blood pressures.  The 
treatment record additionally indicates that the Veteran was not 
on any medication.  Treatment records from the same provider 
dated later in 1997 indicate blood pressure readings of 120/80 
and 130/90 with no medication.  A March 1998 treatment record 
from Dr. D indicates the Veteran was having elevated blood 
pressure at work at 150/100s, the examiner wrote a note 
indicating, "NL BP - stress only!".

Private treatment records from Dr. H indicate that the Veteran's 
blood pressure readings were within normal limits from November 
1999 to April 2000.  The records indicate that the Veteran was 
assessed as having hypertension during April 2000 and prescribed 
with Metaprolol.

A statement from the Veteran dated in February 2002, found in the 
records of a different private provider, indicates that random 
pressure checks revealed elevated blood pressures most of the 
time and that a recent start of ToprolXL had resulted in a slight 
reduction.

The next entry for Dr. D is dated in July 2002 and indicates that 
the Veteran was taking ToprolXL, a medication for hypertension.  
An October 2002 treatment record indicates that the Veteran found 
the ToprolXL to be too sedating and that he requested a different 
drug to treat his hypertension.  

As noted above, the Veteran was afforded a VA examination during 
January 2005.  The examiner indicated that the Veteran gave a 
history of hypertension for at least thirty years with treatment 
for almost twenty years.  The examiner indicated that service 
treatment records did not show a diagnosis of hypertension and 
that the Veteran's blood pressure was normal during his service 
medical physical.  

To summarize, the evidence shows that the Veteran had a single 
reading of high blood pressure prior to active duty.  There is no 
evidence showing that hypertension was present during active duty 
and the Veteran's blood pressure was normal at separation.  
Although the Veteran now has hypertension, there is no objective 
evidence of hypertension until many years following the Veteran's 
discharge from service and there is no competent evidence linking 
the hypertension to active duty.  In fact, private treatment 
records from 1997 indicate that the Veteran had some normal 
readings and some high readings, with the high readings related 
to anxiety by his physician.  There is no indication in the 
medical evidence that the Veteran was diagnosed with chronic 
hypertension with medication prescribed accordingly until 2000.  
The Board additionally notes that although the Veteran has 
submitted lay statements which indicate that the Veteran was 
treated for hypertension in the early 1960's or prior to 1965; 
the Veteran himself has provided conflicting statements 
concerning when he began receiving treatment for hypertension.  
As noted above, he initially reported that he began receiving 
treatment for hypertension in 1970, then he reported that he 
began receiving treatment for hypertension in approximately 1984, 
and then he reported receiving treatment at least as early as 
1975.  The information provided by the Veteran, his wife and his 
aunt is based upon their recollections of events occurring many 
years ago and is not sufficiently reliable to establish that it 
is at least as likely as not that the Veteran manifested 
hypertension within one year after his discharge from service.  
Moreover, their recollections are contradicted by the medical 
evidence showing that as late as the 1980s the Veteran was found 
to not have hypertension and was not on hypertension medicine.  .  

Accordingly, service connection is not in order for hypertension 
on a direct or presumptive basis.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because the 
preponderance of the evidence is against the claim. 

Service Connection for Left Ear Hearing Loss Disability

The Veteran contends that he has left ear hearing loss which is 
related to noise exposure during active service.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The findings on VA 
examination did not meet those requirements for the left ear.  
Thus, he does not have a hearing loss disability in the left ear 
for VA purposes.


On the VA audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
35
35







Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

On the VA audiological evaluation in August 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
35







Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

There were no additional relevant treatment records indicating 
whether the Veteran has a current hearing loss disability in his 
left ear.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  As set forth 
above, the evidence shows that the Veteran does not have 
sufficient hearing impairment in the left ear to qualify as a 
disability.  Thus, the Veteran's claim for service connection for 
left ear hearing loss disability must be denied.

Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  

A.  Right Ear Hearing Loss

On the VA audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
20
40
40

The average puretone threshold was 29 decibels for the right ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  

On the VA audiological evaluation in August 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
20
35
35

The average puretone threshold was 25 decibels for the right ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  
There were no additional relevant treatment records in the claims 
file.

Applying the findings from the VA examinations to Table VI in 38 
C.F.R. § 4.85 yields a finding of Level I hearing loss in the 
right ear.  The hearing impairment in the Veteran's non-service 
connected ear is also Level I.  Where hearing loss is at Level I 
in both ears, a noncompensable rating is assigned under Table 
VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing under 
38 C.F.R. § 4.86 has not been shown and that regulation is not 
applicable.

Thus, the evidence of record fails to show that the Veteran's 
right ear hearing loss warrants a compensable evaluation.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's right ear hearing loss warranted a compensable rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Residuals of a Left Great Toe Fracture

The Veteran's residuals of a great left toe fracture disability 
were initially rated as non-compensable under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5280 for hallux valgus, 
unilateral.  The Veteran's initial rating increased to 10 percent 
as of his date of claim by a June 2009 rating decision.  At that 
time, the RO additionally modified the applicable diagnostic code 
to 5010-5284.  The Board notes that the Veteran is rated by 
analogy under foot injuries, other and traumatic arthritis.  

Turning to the evidence of record, the Veteran was afforded a VA 
examination during February 2005.  The Veteran indicated that he 
had pain in his right foot and right big toe joint; further 
indicating that his right big toe had very little or no movement 
and was very rigidly painful; also, if he stood or walked for any 
period of time, the right big toe joint became achy; and that he 
might get a flare with standing for a long period of time.  The 
Veteran also indicated that he had to compensate for this 
disability by changing his gait which had decreased the distance 
which he could walk and he could not play tennis, jog or walk 
anymore.  The Veteran indicated that he wore orthotics but did 
not use corrective shoes or braces.  The Board notes that the 
Veteran did not indicate at the time of his VA examination any 
problems with his left great toe.

On objective examination, the Veteran's left foot had normal arch 
on and off weightbearing; with no gross orthopedic deformities 
and normal appearance; the left ankle, left hallux, and left foot 
lesser metatarsophalangeal joints had normal range of motion, 
additionally against gravity and strong resistance; and muscle 
strength was 5/5 with no gross musculoskeletal weaknesses in the 
left lower extremity.  

The Veteran had a very rigid right first metatarsophalangeal 
joint with an excessive amount of hypertrophic bone formation 
with severely restricted range of motion, with pain and 
tenderness on evaluation.  The examiner indicated that the 
Veteran had a very high degree of traumatic osteoarthritis and a 
significant amount of pathology at this joint.  The examiner 
indicated that this was a very debilitating injury with 
significant impairment of function.  The examiner noted that the 
Veteran's gait was antalgic and that he was guarding and 
protesting from pain at the right great toe joint with 
compensation for his lack of range of motion of the right great 
toe joint by internally rotating his hip on the right side with 
an early heel lift and decreased time in the stance phase of his 
gait.  

X-rays of the left foot indicated no pathology with normal osteal 
structures without deformity or any derangement in any of the 
joints.  There were significant arthritic changes at the right 
first metatarsophalangeal joint with almost complete spondylosis 
and practically absent joint space.  Additionally, there was a 
large amount of hypertrophic bone formation in and around the 
right first metatarsophalangeal joint with the head having 
osteophytic changes intra-articularly and extra-articularly as 
well as dorsal lipping of the metatarsal head.  The Veteran was 
diagnosed with right hallux limitus/rigidus, severe with very 
severe impairment and severe limitation of motion and function.  
There was no diagnosis indicated for the Veteran's left great 
toe.

The Veteran testified at his August 2007 RO hearing that he had 
pain in his left great toe for which he took Advil on a regular 
basis.

The Veteran was provided an additional VA examination during 
August 2007.  The Veteran indicated that he had no foot-related 
hospitalizations or surgery.  The Veteran indicated that he had 
pain and stiffness of the great toe joints; no swelling; no heat 
or redness; no fatigability; no weakness; no lack of endurance; 
and no other symptoms.  He was able to stand up to one hour and 
was able to walk 1/4 of a mile.  The Veteran used custom orthotics.  
On objective examination, there was evidence of painful motion 
and tenderness with no evidence of instability or weakness.  
There were callosities, indicated as evidence of abnormal weight 
bearing.  The examiner related that the Veteran's joint was 
limited to 15 degrees of dorsiflexion, stiff and painful with 
motion.  X-ray evidence indicated moderate degenerative joint 
disease of the left great toe joint and some dorsal spurring of 
the distal phalanx of the great toe.  The Veteran was diagnosed 
with hallux limitus and degenerative joint disease of the great 
left toe.  The examiner indicated that there was significant 
impact on occupational activity and on shopping, exercise, 
sports, recreation and traveling.  

The August 2007 examiner additionally indicated in a June 2009 
medical opinion that the Veteran's left foot pain is as least as 
likely as not caused by or resulted from his in-service left 
great toe fracture.  The examiner also indicated that the 
Veteran's right side hallux limitus/rigidus is worse than on the 
left and likely contributes to the pain he experiences on the 
left.

To summarize, the Board finds that the Veteran's residuals of a 
left toe fracture warrant his current 10 percent disability 
rating.  

To give the Veteran every consideration in connection with the 
matter on appeal, the Board must consider all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the 
Veteran's left great toe disability.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic code 
is 'completely dependent on the facts of a particular case'); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  

In this case, the Veteran would not receive a higher disability 
rating under Diagnostic Codes 5281 for hallux rigidus, 
unilateral, severe or under 5010 for arthritis.  Thus, the 
Veteran's disability would have to more nearly approximate 
moderately severe foot injury in order to warrant a 20 percent 
rating.  In this regard, the Board notes that the Veteran 
indicated that he had no swelling; no heat or redness; no 
fatigability; no weakness; no lack of endurance; and no other 
symptoms other than pain and stiffness of the great left toe.  
Additionally, the Veteran had 15 degrees of motion on 
dorsiflexion of the great left toe.  Thus, the Board finds that 
the Veteran's residuals of a great left toe fracture are best 
described as moderate which indicates a 10 percent disability 
rating is warranted. 

Additionally, the criteria for a rating in excess of 10 percent 
is not warranted under any other diagnostic code since the only 
other diagnostic codes that provide for a higher evaluation 
involve either amputation of the great toe with removal of the 
metatarsal head or severe malunion or nonunion of the tarsal or 
metatarsal bones, which are not present in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5171, 5283 (2010).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's residuals of a great left toe fracture warranted a 
disability rating higher than 10 percent.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claim.

C.  Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2010).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his residuals of a left great toe 
fracture or service-connected right ear hearing loss and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to a compensable initial rating for right ear hearing 
loss disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left great toe fracture is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for psychiatric disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010). 

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In this case, the Board finds that the RO did not attempt to gain 
clarification concerning the Veteran's cited stressors, 
particularly concerning the time period during which the claimed 
stressors occurred.  Accordingly, the originating agency must 
attempt to further develop and corroborate the cited stressors.  

The Board additionally finds that the Veteran should be afforded 
an examination in order to consider the Veteran's claimed 
stressors consistent with the recently revised regulation as well 
as any other stressors that the originated agency can corroborate 
and to determine the nature and etiology of any other acquired 
psychiatric disorders present.

The Board further notes that there is some indication in the 
record that the Veteran's hypertension is etiologically related 
to his psychiatric disability.  Therefore, the issue of 
entitlement to service connection for hypertension on a secondary 
basis should be developed and adjudicated by the originating 
agency if the Veteran is granted service connection for 
psychiatric disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the East Orange VAMC.

2.  Ask the Veteran to provide detailed 
information concerning his claimed 
stressor(s), to include dates within a two-
month time frame, the place, and the names of 
those injured or killed if he has such 
knowledge.  If sufficient information is 
provided, verify the stressors through 
official sources.

3.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of this 
claim.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim and if appropriate, 
adjudicate the issue of entitlement to 
service connection for hypertension on a 
secondary basis.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


